Exhibit 23.1 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We hereby consent to the references to our firm in this Annual Report on Form 10-Kfiled by Hawker Energy, Inc. to our estimates of reserves and value of reserves and our report on reserves as of September 1, 2014 for the D.E.E.P. Property, Midway-Sunset Field prepared for SCNRG, LLC.We also consent to the inclusion of our report dated September 1, 2014 as an exhibit included in such Annual Report. Chapman Petroleum Engineering Ltd. /s/ C.W. Chapman, P. Eng. C.W. Chapman, P. Eng. President 445, 708 11th Avenue S.W., Calgary, Alberta November 20, 2014
